DETAILED ACTION
This Action is responsive to the Amendment filed on 05/12/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maehara (US 2007/0215204).

Regarding claim 1, Maehara (see, e.g., FIG. 2) discloses an imaging element comprising:
a first photoelectric conversion unit 42 (e.g., 422, 423), 428, 414 including a stacked structure of a first electrode 414, an organic photoelectric conversion layer 42 (e.g., 422, 423), and a second electrode  428 (Para 0094, Para 0095),
a second photoelectric conversion unit 423 (e.g., located below layer 412) provided beneath the first photoelectric conversion unit 42 (e.g., 422, 423), 428, 414 (Para 0086, Para 0088),
wherein the first electrode 414 is provided between the second electrode 428 and the second photoelectric conversion unit 423 (e.g., located below layer 412), and
a third photoelectric conversion unit 421 (e.g., located below layer 412) provided beneath the second photoelectric conversion unit 423 (e.g., located below layer 412) (Para 0086, Para 0087),
wherein the second photoelectric conversion unit 423 (e.g., located below layer 412) is provided between the first photoelectric conversion unit 42 (e.g., 422, 423), 428, 414 and the third photoelectric conversion unit 421 (e.g., located below layer 412),
wherein the organic photoelectric conversion layer 42 (e.g., 422, 423) includes a mixture of an electron transport material e.g., oxazole, an organic pigment material e.g., squarylium, and a hole transport material e.g., phthalocyanine (Para 0028-Para 0031), 
the electron transport material e.g., oxazole has higher electron mobility than the organic pigment material e.g., squarylium, and
a value EAET of electron affinity of the electron transport material e.g., oxazole and a value EAAB of electron affinity of the organic pigment material e.g., squarylium have a relation expressed in Expression (1-1) and (2-2-B) below,
EAET > EAAB    	(1-1);
0.3 eV < EAET - EAAB < 1.1 eV (2-2-B) (Para 0028-Para 0031).
Examiner Note: The electron transport material and the organic pigment material of Maehara have the same materials as disclosed by Applicant’s electron transport material and organic pigment material (see, e.g., Para 0035, Para 0036 of the instant specification), which would result in the claimed properties and relationships of claim 1. The burden is upon the applicant to prove otherwise.

Regarding claim 4, Maehara (see, e.g., FIG. 2) teaches that a first charge injection block layer 42 (e.g., 421) is provided between the first electrode 414 and the organic photoelectric conversion layer 42 (e.g., 422, 423) (Para 0086, Para 0087).

Regarding claim 7, Maehara (see, e.g., FIG. 2) teaches that a second charge injection block layer 42 (e.g., 424) is provided between the second electrode 428 and the organic photoelectric conversion layer 42 (e.g., 422, 423) (Para 0086, Para 0095).

Regarding claim 11, Maehara (see, e.g., FIG. 2) teaches a stacked-type imaging element comprising: the at least one imaging element 42 (e.g., 422, 423) according to claim 1 (Para 0084).

Regarding claim 12, Maehara (see, e.g., FIG. 2) teaches a solid-state imaging apparatus comprising: a plurality of the imaging elements 42 (e.g., 422, 423), 423 (e.g., located below layer 412), 421 (e.g., located below layer 412) according to claim 1 (Para 0084, Para 0086- Para 0088, Para 0098).

Regarding claim 13, Maehara (see, e.g., FIG. 2) teaches a solid-state imaging apparatus comprising: a plurality of the stacked-type imaging elements 42 (e.g., 422, 423), 423 (e.g., located below layer 412), 421 (e.g., located below layer 412) according to claim 11 (Para 0084, Para 0086- Para 0088, Para 0098).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2007/0215204), in view of Kamatani (US 2018/0294418).

Regarding claim 5, although Maehara shows substantial features of the claimed invention, Maehara fails to expressly teach a first intermediate layer is provided between the first charge injection block layer and the organic photoelectric conversion layer.
Kamatani, in a similar field of endeavor, teaches a first intermediate layer e.g., electron transport layer is provided between the first charge injection block layer e.g., hole blocking layer and the organic photoelectric conversion layer e.g., luminescent layer (Para 0098).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the multilayer structure that includes first intermediate layer of Kamatani as the photoelectric conversion unit of Maehara for the purpose of enabling holes and electrons to be confined in the luminescent layer without leaking the carriers, thus achieving an organic light-emitting element having high emission efficiency (Para 0103).

Regarding claim 6, Kamatani teaches that that the first intermediate layer e.g., electron transport layer contains the electron transport material (Para 0098, Para 0120).

Regarding claim 8, although Maehara shows substantial features of the claimed invention, Maehara fails to expressly teach a second intermediate layer is provided between the second charge injection block layer and the organic photoelectric conversion layer.
Kamatani, in a similar field of endeavor, teaches that a second intermediate layer e.g., hole transport layer is provided between the second charge injection block layer e.g., electron blocking layer and the organic photoelectric conversion layer e.g., luminescent layer (Para 0098).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the multilayer structure that includes second intermediate layer of Kamatani as the photoelectric conversion unit of Maehara for the purpose of enabling holes and electrons to be confined in the luminescent layer without leaking the carriers, thus achieving an organic light-emitting element having high emission efficiency (Para 0103).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2007/0215204), in view of Akiyoshi (US 2008/0265352).

Regarding claim 10, Maehara (see, e.g., FIG. 2) teaches that the photoelectric conversion unit 42 (e.g., 422, 423), 428, 414 is disposed above a semiconductor substrate 413, and the first electrode 414 is connected to a charge storage portion 425 formed in the semiconductor substrate 413 to store a charge generated in the organic photoelectric conversion layer 42 (e.g., 422, 423) (Para 0089).
Although Maehara shows substantial features of the claimed invention, Maehara fails to expressly teach a gate portion of an amplification transistor formed in the semiconductor substrate.
Akiyoshi (see, e.g., FIG. 8) teaches a gate portion of an amplification transistor 163 formed in the semiconductor substrate 101 for the purpose of amplifying a signal in response to signal voltage charge-transferred from the light receiving section to the accumulation diffusion layers (Para 0136, Para 0049). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an amplification transistor of Akiyoshi into the device of Maehara for the purpose of amplifying a signal in response to signal voltage charge-transferred from the light receiving section to the accumulation diffusion layers (Para 0049).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817